                                           Case 3:20-cv-00725-JD Document 26 Filed 09/21/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LIA C JAVIER,                                      Case No. 20-cv-00725-JD
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE MOTION TO DISMISS
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 11
                                  10     KAISER FOUNDATION HEALTH PLAN
                                         INC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          This is a breach of contract case relating to a retirement plan. Dkt. No. 1. Pro se plaintiff

                                  14   Javier originally filed the lawsuit in the California Superior Court. Defendant Kaiser Foundation

                                  15   Health Plan, Inc. (“Kaiser”) removed pursuant to this Court’s federal question jurisdiction on the

                                  16   grounds that Javier’s state-law breach of contract claim is completely preempted by the federal

                                  17   Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1001 et seq. (2018).

                                  18   Dkt. No. 1 ¶ 4. Javier did not seek a remand. Kaiser now asks to dismiss the complaint for

                                  19   insufficient service of process under Federal Rule of Civil Procedure 12(b)(5), and for failure to

                                  20   state a claim under Rule 12(b)(6) because the breach of contract claim is preempted by ERISA.

                                  21   Dkt. No. 11. The motion is granted and denied in part.

                                  22                                            BACKGROUND

                                  23          As alleged in the complaint and discussed in the attached administrative record, Dkt. No.

                                  24   1-1, Javier participates in a retirement plan managed by Kaiser. In August 2017, Javier received a

                                  25   postcard announcing that Kaiser was giving her the option of a single lump sum distribution of her

                                  26   benefits, or a monthly annuity. Id. at 18. Shortly before the deadline to make an election, Javier

                                  27   asked for an extension of time and whether she had the right to make her decision later. Javier

                                  28   ultimately elected a lump sum distribution, and received a payment of $29,263.94, which reflected
                                            Case 3:20-cv-00725-JD Document 26 Filed 09/21/20 Page 2 of 5




                                   1   the gross amount payable less taxes of $8,253.94. Id. at 4, 20. Javier was surprised by the tax

                                   2   withholding. She asked Kaiser to reverse the transaction, which was denied. Id. at 4, 18. Javier

                                   3   then sued Kaiser for breach of contract in the California Superior Court. She attempted to serve

                                   4   Kaiser in January 2020. Dkt. No. 11 at 4. Kaiser removed the case here later that same month,

                                   5   Dkt. No. 1.

                                   6                                               DISCUSSION

                                   7          The request to dismiss under Rule 12(b)(5) is denied. Kaiser says that service of process

                                   8   was inadequate because the complaint incorrectly named “Kaiser Permanente Retirement” as the

                                   9   defendant, lacked a summons, and was left by the process server at the visitor’s center of a Kaiser

                                  10   building after an employee in Kaiser’s legal department refused to accept it. Dkt. No. 11 at 4-5, 7-

                                  11   9.

                                  12          All of that may be true, but the salient fact is that Kaiser was aware of the lawsuit, removed
Northern District of California
 United States District Court




                                  13   it to this Court, and filed a motion to dismiss. Dismissing the case after all that for insufficient

                                  14   service would be a senseless triumph of technicalities over substance. Our federal rules of

                                  15   procedure have been revised over the years to eliminate the use of procedural niceties to stymie

                                  16   litigation. To be sure, if a defendant is not adequately served, the Court may dismiss the

                                  17   complaint, quash service, or extend the time for proper service. See Fed. R. Civ. P. 4(m); S.J. v.

                                  18   Issaquah Sch. Dist. No. 411, 470 F.3d 1288, 1293 (9th Cir. 2006). But this rule is “liberally

                                  19   construed so long as a party receives sufficient notice of the complaint,” and “actual receipt of

                                  20   process by the correct person may be a factor in finding process valid when there are other factors

                                  21   that make process fair.” Direct Mail Specialists, Inc. v. Eclat Computerized Technologies, Inc.,

                                  22   840 F.2d 685, 688 (9th Cir. 1988) (quotations and citation omitted). Defects in service are

                                  23   generally excused when the defendant has actual notice of the suit and is not prejudiced by the

                                  24   defects, and the plaintiff has a justification for failing to effect proper service. See Borzeka v.

                                  25   Heckler, 739 F.2d 444, 447 (9th Cir. 1984) (quoting Jordan v. United States, 694 F.2d 833, 836

                                  26   (D.C. Cir. 1982)).

                                  27          Kaiser clearly had actual notice of Javier’s suit and was not prejudiced by the any defects

                                  28   in service. Javier is also acting pro se, and the address where she attempted service was the one
                                                                                          2
                                           Case 3:20-cv-00725-JD Document 26 Filed 09/21/20 Page 3 of 5




                                   1   Kaiser gave her during the administrative appeals process. See Dkt. No. 1-1 at 18, 32; Dkt. No. 15

                                   2   at 5. Consequently, dismissal under Rule 12(b)(5) is not warranted.

                                   3          The request to dismiss under Rule 12(b)(6) is granted. Javier’s breach of contract claim is

                                   4   preempted by ERISA. Preemption refers to Congress’s power to displace state laws with federal

                                   5   law relating to the same subject matter, either expressly, or implicitly if the state laws are either

                                   6   inconsistent with federal law or regulate a field that Congress has determined should be governed

                                   7   entirely by federal law. See Arizona v. United States, 567 U.S. 387, 399 (2012). Ordinarily,

                                   8   preemption is a defense to state law claims that fall into any of these categories. See, e.g., Retail

                                   9   Prop. Tr. v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d 938, 948 (9th Cir. 2014).

                                  10   Under ERISA, state law claims may be “completely” preempted, in which case they are treated as

                                  11   if brought under federal law, and so there is federal subject matter jurisdiction over the claims.

                                  12   See Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 7-8 (2003); Metro. Life Ins. Co. v. Taylor, 481
Northern District of California
 United States District Court




                                  13   U.S. 58, 67 (1987). “Complete” preemption and ordinary “defensive” preemption are different:

                                  14   complete preemption is about the Court’s subject matter jurisdiction, while defensive preemption

                                  15   is about whether the breach of contract claim is displaced by ERISA. See Retail Prop. Tr., 768

                                  16   F.3d at 948-49.

                                  17          The Court has subject matter jurisdiction if (1) Javier’s claim could have been brought

                                  18   under Section 502(a)(1)(B) of ERISA, and (2) Kaiser’s actions implicate “no other independent

                                  19   legal duty.” Aetna Health Inc. v. Davila, 542 U.S. 200, 210 (2004). Section 502(a)(1)(B) allows a

                                  20   retirement plan participant to sue an employee benefit plan administrator in order to “recover

                                  21   benefits” or “enforce rights” due to her under the plan. 29 U.S.C. § 1132(a)(1)(B). An “employee

                                  22   benefit plan” is broadly defined to include retirement plans maintained by an employer. See 29

                                  23   U.S.C. § 1002(2)-(3). Javier’s complaint expressly asks that she “be reinstated” into Kaiser’s

                                  24   retirement plan, and says that Kaiser harmed her by giving her access to retirement funds in

                                  25   violation of the plan. Dkt. No. 1-1 at 4. There is no question that this claim could have been

                                  26   brought under Section 502 because Javier seeks to recover benefits or enforce rights due to her

                                  27   under Kaiser’s retirement plan. There is also no duty implicated by Kaiser’s conduct that is

                                  28
                                                                                          3
                                           Case 3:20-cv-00725-JD Document 26 Filed 09/21/20 Page 4 of 5




                                   1   independent of its duties under the plan. See Davila, 542 U.S. at 212 (duty must “arise

                                   2   independently of ERISA or the plan terms”).

                                   3          Consequently, the Court has jurisdiction to determine if the breach of contract claim is

                                   4   defensively preempted, and so must be dismissed. Javier’s claim is “reconfigured” as a federal

                                   5   law claim, so the Court must determine “whether the transformed cause of action conflicts with

                                   6   ERISA. If so, it is preempted. If not, it remains viable as a federal ERISA cause of action.”

                                   7   Rudel v. Hawai’i Mgmt. All. Ass’n, 937 F.3d 1262, 1269 (9th Cir. 2019), cert. denied, 140 S. Ct.

                                   8   1114 (2020). ERISA preempts state laws in two ways: (1) “express preemption” under Section

                                   9   514 and (2) “preemption due to conflict with ERISA’s civil remedial scheme” under Section 502.

                                  10   Id. at 1272. Section 514 preempts “any and all State laws” to the extent that they “relate to any

                                  11   employee benefit plan,” 29 U.S.C. § 1144(a), with exceptions for insurance, banking, and

                                  12   securities laws, 29 U.S.C. § 1144(b)(2)(A). Section 502 creates “a comprehensive scheme of civil
Northern District of California
 United States District Court




                                  13   remedies to enforce ERISA’s provisions,” Cleghorn v. Blue Shield of Cal., 408 F.3d 1222, 1225

                                  14   (9th Cir. 2005), and is intended to “ensure that federal courts remain the sole forum and the sole

                                  15   vehicle for adjudicating claims for benefits under ERISA,” Rudel, 937 F.3d at 1269. Breach of

                                  16   contract claims arising out of the administration of an employee benefit plan are preempted by

                                  17   ERISA. See, e.g., Bast v. Prudential Ins. Co. of Am., 150 F.3d 1003, 1007-08 (9th Cir. 1998), as

                                  18   amended (Aug. 3, 1998).

                                  19          It is plain that Javier’s breach of contract claim concerns the administration of an employee

                                  20   benefit plan, and does not fall within any exception. Consequently, it is preempted, and

                                  21   dismissed. See Cleghorn, 408 F.3d at 1227.

                                  22                                              CONCLUSION

                                  23          Javier may file an amended complaint that is consistent with this order by November 5,

                                  24   2020. Javier may not add any new claims or parties without the Court’s prior approval. Failure to

                                  25   follow the terms of this order may result in dismissal of the case with prejudice under Federal Rule

                                  26   of Civil Procedure 41(b). If this deadline is not feasible in light of the public health situation, the

                                  27   parties may agree on a new date by stipulation. If the parties cannot agree, either party may ask

                                  28   the Court to extend the deadline.
                                                                                          4
                                           Case 3:20-cv-00725-JD Document 26 Filed 09/21/20 Page 5 of 5




                                   1          Javier is referred to the Legal Help Center, which is still making telephone appointments

                                   2   during the current public health emergency. Appointments can be made by calling 415-782-8982

                                   3   or by emailing FedPro@sfbar.org. Lawyers at the Legal Help Center can provide basic assistance

                                   4   to parties representing themselves, but cannot provide legal representation.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 21, 2020

                                   7

                                   8
                                                                                                   JAMES DONATO
                                   9                                                               United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        5
